Name: 2008/800/EC: Council Decision of 8 July 2008 on the signing and provisional application of a Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union
 Type: Decision
 Subject Matter: European construction;  international affairs;  Europe
 Date Published: 2008-10-29

 29.10.2008 EN Official Journal of the European Union L 286/45 COUNCIL DECISION of 8 July 2008 on the signing and provisional application of a Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union (2008/800/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 310 in conjunction with the second sentence of the first subparagraph of Article 300(2), thereof, Having regard to the Act of Accession of Bulgaria and Romania and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 23 October 2006 the Council authorised the Commission to open negotiations, on behalf of the Community and its Member States, with the Republic of Croatia in order to conclude a Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union. (2) These negotiations have been successfully completed and, subject to its possible conclusion at a later date, the Protocol should be signed on behalf of the Community. (3) The Protocol should be applied on a provisional basis with effect from 1 August 2007, HAS DECIDED AS FOLLOWS: Article 1 The President of the Council is hereby authorised to designate the person(s) empowered to sign, on behalf of the Community, the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union, subject to its possible conclusion at a later stage. Article 2 Pending its entry into force, the Protocol shall be applied on a provisional basis from 1 August 2007. The text of the Protocol is attached to this Decision. Done at Brussels, 8 July 2008. For the Council The President C. LAGARDE